639 N.W.2d 613 (2002)
John DUDER, Respondent,
v.
McGLYNN BAKERIES, INC. and General Insurance Company/Safeco, Relators, and
Blue Cross and Blue Shield of Minnesota and Blue Plus, Intervenor, and
Primary Behavioral Health Clinics, Inc., Intervenor, and
Minnesota Department of Economic Security, Intervenor, and
Special Compensation Fund, Intervenor.
No. C9-01-1999.
Supreme Court of Minnesota.
February 19, 2002.
Richard C. Nelson, Joseph M. Nemo III, Arthur, Chapman, Kettering, Smetak & Pikkala, P.A., Minneapolis, for Relators.
David H. Bailly, Ltd., Minneapolis, for Respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed October 17, 2001, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
Employee is awarded $600 in attorney fees.
BY THE COURT:
/s/J.E. Lancaster
Associate Justice.
GILBERT, J., took no part in the consideration or decision of this case.